DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/15/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9 and 11-21
Withdrawn claims: 				None
Previously cancelled claims: 		10
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					22-27
Claims currently under consideration:	1-9 and 11-27
Currently rejected claims:			1-9 and 11-27
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 9, 11, 13, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255).
Regarding claim 1, Toledo teaches a fruit juice (corresponding to lemon juice) and vinegar based composition as a marinade component for a lipid-containing food product (corresponding to meat) comprising a lemon juice component and a vinegar component (column 3, lines 42-44), wherein the lemon juice concentrate comprises a combination of lemon juice concentrate and neutralized lemon juice concentrate (column 2, lines 54-60), and wherein the vinegar component comprises a combination of vinegar and concentrated neutralized vinegar (column 2, line 65-column 3, line 2).  The lemon juice taught by Toledo fulfills the requirements of the lemon juice component and fruit juice comprising Vitamin C in claim 1 as citrus fruits, such as lemons are a good source of Vitamin C, as evidenced by Ronzio (page 155, column 2, paragraph 4).  Therefore, lemon juice also fulfills the requirement that the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C as, through the applicant’s own admission, Vitamin C (also known as ascorbic acid) is a known dissolved oxygen sequestrant in the art (Specification, [0018]).  Although Toledo does not explicitly teach that lemon juice is a heavy metal ion sequestrant, citric acid, which is found in high concentrations in lemons (Ronzio, page 155, column 1, paragraph 3), is a commonly used food additive (Ronzio, page 155, column 2, paragraph 2) that efficiently binds metal ions (Ronzio, page 155, column 1, paragraph 4) that could promote rancidity (Ronzio, page 155, column 2, paragraph 2), as evidenced by Ronzio.  Since Toledo teaches the same lemon juice as claimed and instantly disclosed, Toledo would necessarily have the claimed heavy metal sequestrant.  The statement that the composition is “for retarding rancidity development in a lipid-containing food product” is a statement of intended use that does not limit the claim.  See MPEP 2111.02.II.  Toledo also teaches that the goal of the composition is to retard growth of spoilage and pathogenic microorganisms (column 3, line 46) such as molds, yeasts, and bacteria (column 3, lines 35-36) and that the marinade comprises additional ingredients such as a salt and spice mix (column 8, line 55), but does not teach a content of the Vitamin C in the composition is at least 4.0 wt.% when a total weight of the composition is 100 wt.%.  Toledo also teaches the composition to have a pH between 5.6 and 5.8 (column 7, lines 56-57), not the claimed pH of about 4.0 to about 4.5, as it is being used as a marinade for meat (column 2, lines 18-20).  Toledo teaches that the pH of the neutralized lemon juice concentrate is about 6.8 - 7.2 and the pH of the lemon juice can be adjusted by the addition of a neutralizing agent and the addition of un-neutralized lemon juice (column 3, lines 58 – 63).  The neutralized vinegar is presumed as having a pH of 7.
However, Brewer teaches that Vitamin C (also known as ascorbic acid) is a natural antioxidant that is an effective alternative for synthetic antioxidants (Abstract) as it is a dissolved oxygen sequestrant (corresponding to oxygen scavenger) that inhibits oxidation at concentrations higher than 0.1% (corresponding to >1000 mg/kg) (page 230, column 1, paragraph 6), which overlaps the claimed range.  The presence of oxygen causes oxidation and provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).  Although Toledo does not teach the source of Vitamin C to be a fruit juice, it is known in the art that food products (which includes their juices) such as acerola, citrus fruits, and tomatoes are good sources of Vitamin C, as evidenced by Temple (column 13, lines 16-18).  Also, Heck teaches a fruit juice and vinegar based composition (corresponding to marinade) that includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), and salt and spices such as fruit juice (page 1, point 3 and page 2, point 4).  Hach teaches the pH of un-neutralized lemon juice to be 2.4 and un-neutralized vinegar to be 2.8 (page 1, table).  Depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – 7.  Therefore, the composition could have a pH of 2.4 – 7, depending on the amount of vinegar mixture and lemon juice mixture were used.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have, by routine experimentation, achieved a pH value within the claimed pH range in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a dissolved oxygen sequestrant comprising Vitamin C in a concentration of at least 0.1% as taught by Brewer.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria, a skilled practitioner would be motivated to consult additional references such as Brewer in order to determine a suitable marinade ingredient that would prevent conditions for pathogenic microbial growth to occur.  In consulting Brewer to identify a suitable ingredient, the practitioner would find that the dissolved oxygen sequestrant needs to be present in the amount of at least 0.1% in order to be effective in the composition, thereby rendering the claimed range obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including additional fruit juice as taught by Heck.  Since the invention disclosed by Toledo is a composition comprising a salt and spice mix in addition to the lemon juice and the goal of the composition is to discourage growth of pathogenic organisms, a skilled practitioner would be motivated to consult additional references such as Heck in order to determine a suitable composition ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of an additional fruit juice as an ingredient in the marinade renders the claim obvious.   
Regarding claim 2, Toledo teaches the invention as disclosed above in claim 1, including the lemon juice concentrate comprising 400 gpl lemon juice concentrate, and wherein the neutralized lemon juice concentrate comprises 400 gpl lemon juice concentration (column 5, lines 2-4 and lines 58-60) neutralized with a neutralizing agent comprising sodium bicarbonate (column 5, lines 9-11).
Regarding claim 3, Toledo teaches the invention as disclosed above in claim 1, including the neutralized lemon juice concentrate has a pH of about 6.8 to about 7.2 (column 3, lines 61-62) which falls within the claimed pH of about 6.8.
Regarding claim 4, Toledo teaches the invention as disclosed above in claim 1, including the vinegar comprising 300 grain vinegar (column 6, lines 22-23), and wherein the concentrated neutralized vinegar comprises 300 grain vinegar neutralized with a neutralizing agent comprising sodium bicarbonate (column 6, lines 35-36) and concentrated by evaporation (column 6, lines 61-63).
Regarding claim 5, Toledo teaches the invention as disclosed above in claim 1.  Toledo discloses that the concentration step “can” be performed (column 6, lines 61-63), effectively resulting in a range of concentrations of 2/5 – 5/5 (i.e., 40%-100%) (column 7, lines 2-3), of the original mass.  Since such a range includes the claimed concentration of 82%, such a concentration would be obvious.  
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have, by routine experimentation, achieved the claimed weight of the concentrated vinegar in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, Toledo teaches the invention as disclosed above in claim 1.  Brewer and Heck teach the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C.  The prior art does not teach the dissolved oxygen sequestrant to be a fruit juice concentrate or powder but Brewer does teach that Vitamin C is water-soluble (Abstract) and that antioxidants can be extracted from their matrix to increase the concentration of the antioxidant compound (page 239, column 1, paragraphs 5-6).  From this disclosure, a skilled practitioner would readily recognize that the fruit juice comprising Vitamin C can have an amount of water removed from it in order to concentrate the antioxidant, which would create a fruit juice concentrate.  Therefore, the usage of a fruit juice concentrate or powder as the dissolved oxygen sequestrant would render the claim obvious.  
Regarding claim 8, Toledo teaches the invention as disclosed above in claim 1, including the composition is shelf stable at room temperature (approximately 20-25°C) (column 7, lines 55-57), which falls within the claimed range.
Regarding claim 9, Toledo teaches the invention as disclosed above in claim 1, including the composition having a water activity below about 0.85 (column 4, lines 53-54).
Regarding claim 11, Toledo teaches the invention as disclosed above in claim 1.  Although Toledo teaches that the composition in the marinated product is preferably about 1.4 to 2.4% of marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications (column 7, lines 58-62).
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the food product would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Brewer teaches the content of the Vitamin C in the composition is at least 0.1 wt.% (page 230, column 1, paragraph 6), which overlaps the claimed range.
Regarding claim 20, Toledo teaches the invention as disclosed above in claim 1, including the ratio of lemon to vinegar is about 1:1 to 6:1 (column 2, lines 37-38), which includes values overlapping the claimed percentage ranges, rendering them obvious.
Regarding claim 21, Toledo teaches the invention as disclosed above in claim 1, including that the pH of the neutralized lemon juice concentrate is about 6.8 - 7.2 and the pH of the lemon juice can be adjusted by the addition of a neutralizing agent and the addition of un-neutralized lemon juice (column 3, lines 58 – 63) while Hach teaches the pH of un-neutralized lemon juice to be 2.4 and un-neutralized vinegar to be 2.8 (page 1, table).  Depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – 7.  Therefore, the composition could have a pH of 2.4 – 7, depending on the amount of vinegar mixture and lemon juice mixture were used.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have, by routine experimentation, achieved a pH value within the claimed pH range in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.
Regarding claim 22, Toledo teaches a system (corresponding to marinade (column 3, lines 28-30) comprising: a natural sequestrant composition (corresponding to lemon /vinegar mix (column 3, lines 48-49)), wherein the natural sequestrant comprises: lemon juice concentrate comprising a combination of lemon juice concentrate and neutralized lemon juice concentrate (column 2, lines 54-60), and wherein the vinegar component comprises a combination of vinegar and concentrated neutralized vinegar (column 2, line 65-column 3, line 2).  The lemon juice taught by Toledo fulfills the requirements of the lemon juice component and fruit juice comprising Vitamin C in claim 1 as citrus fruits, such as lemons are a good source of Vitamin C, as evidenced by Ronzio (page 155, column 2, paragraph 4).  Therefore, lemon juice also fulfills the requirement that the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C as, through the applicant’s own admission, Vitamin C (also known as ascorbic acid) is a known dissolved oxygen sequestrant in the art (Specification, [0018]).  Although Toledo does not explicitly teach that lemon juice is a heavy metal ion sequestrant, citric acid, which is found in high concentrations in lemons (Ronzio, page 155, column 1, paragraph 3), is a commonly used food additive (Ronzio, page 155, column 2, paragraph 2) that efficiently binds metal ions (Ronzio, page 155, column 1, paragraph 4) that could promote rancidity (Ronzio, page 155, column 2, paragraph 2), as evidenced by Ronzio.  Since Toledo teaches the same lemon juice as claimed and instantly disclosed, Toledo would necessarily have the claimed heavy metal sequestrant.  Although Toledo teaches that the composition in the marinated product is preferably about 1.4 to 2.4% of marinated product weight, it does not teach the content of the natural sequestrant is 0.10-0.55% of the lipid-containing food product.  However, Toledo states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications (column 7, lines 58-62).  As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the lipid-containing food product within the system and the food to which the marinade is applied would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Toledo also teaches that the goal of the composition is to retard growth of spoilage and pathogenic microorganisms (column 3, line 46) such as molds, yeasts, and bacteria (column 3, lines 35-36) and that the marinade comprises additional ingredients such as a salt and spice mix (column 8, line 55), but does not teach a content of the Vitamin C in the composition is at least 4.0 wt.% when a total weight of the composition is 100 wt.% or that the system comprises a lipid-containing food product.  Toledo also teaches the composition to have a pH between 5.6 and 5.8 (column 7, lines 56-57), not the claimed pH of about 4.0 to about 4.5, as it is being used as a marinade for meat (column 2, lines 18-20).  Toledo teaches that the pH of the neutralized lemon juice concentrate is about 6.8 - 7.2 and the pH of the lemon juice can be adjusted by the addition of a neutralizing agent and the addition of un-neutralized lemon juice (column 3, lines 58 – 63).  The neutralized vinegar is presumed as having a pH of 7.
However, Brewer teaches that Vitamin C (also known as ascorbic acid) is a natural antioxidant that is an effective alternative for synthetic antioxidants (Abstract) as it is a dissolved oxygen sequestrant (corresponding to oxygen scavenger) that inhibits oxidation at concentrations higher than 0.1% (corresponding to >1000 mg/kg) (page 230, column 1, paragraph 6), which overlaps the claimed range.  The presence of oxygen causes oxidation and provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).  Although Toledo does not teach the source of Vitamin C to be a fruit juice, it is known in the art that food products (which includes their juices) such as acerola, citrus fruits, and tomatoes are good sources of Vitamin C, as evidenced by Temple (column 13, lines 16-18).  Also, Heck teaches a fruit juice and vinegar based composition (corresponding to marinade) that includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), and salt and spices such as fruit juice (page 1, point 3 and page 2, point 4).  Hach teaches the pH of un-neutralized lemon juice to be 2.4 and un-neutralized vinegar to be 2.8 (page 1, table).  Depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – 7.  Therefore, the natural sequestrant composition could have a pH of 2.4 – 7, depending on the amount of vinegar mixture and lemon juice mixture were used.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have, by routine experimentation, achieved a pH value within the claimed pH range in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a dissolved oxygen sequestrant comprising Vitamin C in a concentration of at least 0.1% as taught by Brewer.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria, a skilled practitioner would be motivated to consult additional references such as Brewer in order to determine a suitable marinade ingredient that would prevent conditions for pathogenic microbial growth to occur.  In consulting Brewer to identify a suitable ingredient, the practitioner would find that the dissolved oxygen sequestrant needs to be present in the amount of at least 0.1% in order to be effective in the composition, thereby rendering the claimed range obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a lipid-containing food product and additional fruit juice as taught by Heck.  Since the invention disclosed by Toledo is a marinade composition comprising ingredients such as a salt and spice mix in addition to the lemon juice and the goal of the composition is to discourage growth of pathogenic organisms, a skilled practitioner would be motivated to consult additional references such as Heck in order to determine a suitable composition ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of an additional fruit juice as an ingredient in the marinade renders the claim obvious.  Also, the skilled practitioner would find that a marinade contains oil or fat as evidenced by Heck (page 1, points 1 and 2); therefore, a marinade is a lipid-containing food product, thereby rendering the claimed lipid-containing food product as obvious.
Regarding claim 24, Brewer teaches the content of the Vitamin C in the composition is at least 0.1 wt.% (page 230, column 1, paragraph 6), which overlaps the claimed range.

Claims 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 1 above,  and further in view of Jourdain (US 2013/0078352).
Regarding claim 7, Toledo teaches the invention as disclosed above in claim 1, but does not teach the dissolved oxygen sequestrant to comprise at least one of Jamaican cherry concentrate, acerola concentrate, acerola powder, kakadu plum powder, and camu camu powder.
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that an antioxidant can be used for such function ([0003]).  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo to include acerola concentrate as the ascorbic acid source as taught by Jourdain.  Since the use of Vitamin C as an antioxidant is recognized in the art, a skilled practitioner would have been motivated to consult and incorporate the teaching of Jourdain in order to identify suitable ascorbic acid sources other than lemon juice.  See MPEP 2144.06.
Regarding claims 16 and 18, the prior art teaches the invention as disclosed above in claim 7, including the incorporation of acerola concentrate (Jourdain, [0068]), but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed range renders it obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 1 above, as evidenced by Merriam-Webster (“Definition of Marinade”, Merriam-Webster, 2017).
Regarding claim 12, Toledo teaches the invention as disclosed above in claim 1, including the product comprises a marinade (column 3, lines 42-43).  Heck teaches that a marinade includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), and salt and spices (page 1, point 3 and page 2, point 4).  Furthermore, a marinade is classified as a sauce, as evidenced by Merriam-Webster (page 1).

Claims 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Jourdain (US 2013/0078352), Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155) and Icona (“Why food spoils?”, February 15, 2018, Icona).
Regarding claim 14, Toledo teaches a fruit juice (corresponding to lemon juice) and vinegar based composition as a marinade component for a lipid-containing food product (corresponding to meat) comprising a lemon juice component and a vinegar component (column 3, lines 42-44), wherein the lemon juice concentrate comprises a combination of lemon juice concentrate and neutralized lemon juice concentrate (column 2, lines 54-60), and wherein the vinegar component comprises a combination of vinegar and concentrated neutralized vinegar (column 2, line 65-column 3, line 2).  The lemon juice taught by Toledo fulfills the requirements of the lemon juice component and fruit juice comprising Vitamin C in claim 1 as citrus fruits, such as lemons are a good source of Vitamin C, as evidenced by Ronzio (page 155, column 2, paragraph 4).  Therefore, lemon juice also fulfills the requirement that the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C as, through the applicant’s own admission, Vitamin C (also known as ascorbic acid) is a known dissolved oxygen sequestrant in the art (Specification, [0018]).  Although Toledo does not explicitly teach that lemon juice is a heavy metal ion sequestrant, citric acid, which is found in high concentrations in lemons (Ronzio, page 155, column 1, paragraph 3), is a commonly used food additive (Ronzio, page 155, column 2, paragraph 2) that efficiently binds metal ions (Ronzio, page 155, column 1, paragraph 4) that could promote rancidity (Ronzio, page 155, column 2, paragraph 2), as evidenced by Ronzio.  Since Toledo teaches the same lemon juice as claimed and instantly disclosed, Toledo would necessarily have the claimed heavy metal sequestrant.  The statement that the composition is “for retarding rancidity development in a lipid-containing food product” is a statement of intended use that does not limit the claim.  See MPEP 2111.02.II.  Toledo teaches that the goal of the composition is to retard growth of spoilage and pathogenic microorganisms (column 3, line 46) such as molds, yeasts, and bacteria (column 3, lines 35-36) and that the marinade comprises additional ingredients such as a salt and spice mix (column 8, line 55), but does not teach the dissolved oxygen sequestration comprises at least one selected form the group consisting of Jamaican cherry concentrate, acerola concentrate, acerola powder, kakadu plum powder, and camu camu powder.  Toledo also teaches the composition to have a pH between 5.6 and 5.8 (column 7, lines 56-57), not the claimed pH of about 4.0 to about 4.5, as it is being used as a marinade for meat (column 2, lines 18-20).  Toledo teaches that the pH of the neutralized lemon juice concentrate is about 6.8 - 7.2 and the pH of the lemon juice can be adjusted by the addition of a neutralizing agent and the addition of un-neutralized lemon juice (column 3, lines 58 – 63).  The neutralized vinegar is presumed as having a pH of 7.
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that antioxidants can be used for such function ([0003]).  Oxidation provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).  Brewer teaches that Vitamin C (also known as ascorbic acid) is a natural antioxidant that is an effective alternative for synthetic antioxidants (Abstract) as it is a dissolved oxygen sequestrant (corresponding to oxygen scavenger) that inhibits oxidation.  Also, Heck teaches a fruit juice and vinegar based composition (corresponding to marinade) that includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), and salt and spices such as fruit juice (page 1, point 3 and page 2, point 4).  Hach teaches the pH of un-neutralized lemon juice to be 2.4 and un-neutralized vinegar to be 2.8 (page 1, table).  Depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – 7.  Therefore, the composition could have a pH of 2.4 – 7, depending on the amount of vinegar mixture and lemon juice mixture were used.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have, by routine experimentation, achieved a pH value within the claimed pH range in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including acerola concentrate as a dissolved oxygen sequestrant comprising Vitamin C as taught by Jourdain.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria and the fruit juice and vinegar based composition is part of a marinade comprising a salt and spice mix, a skilled practitioner would be motivated to consult additional references such as Jourdain in order to determine a suitable marinade ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of acerola concentrate as an ingredient in the marinade renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a dissolved oxygen sequestrant comprising Vitamin C as taught by Brewer.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria, a skilled practitioner would be motivated to consult additional references such as Brewer in order to determine a suitable marinade ingredient that would prevent conditions for pathogenic microbial growth to occur, thereby rendering the claim obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including additional fruit juice as taught by Heck.  Since the invention disclosed by Toledo is a composition comprising a salt and spice mix in addition to the lemon juice and the goal of the composition is to discourage growth of pathogenic organisms, a skilled practitioner would be motivated to consult additional references such as Heck in order to determine a suitable composition ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of an additional fruit juice as an ingredient in the marinade renders the claim obvious.
Regarding claims 15 and 17, the prior art teaches the invention as disclosed above in claim 14, including the incorporation of acerola concentrate, but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed range renders it obvious.
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 14, including the incorporation of lemon and vinegar in a ratio of about 1:1 to 6:1 (Toledo, column 2, lines 37-38), which includes values overlapping the claimed percentage ranges, rendering them obvious, and acerola concentrate (Jourdain, [0068]), but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight (column 8, lines 54-55), Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients such as the salt and spice mix in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed ranges renders the claim obvious.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claims 22 and 24 above, and further in view of Jourdain (US 2013/0078352).
Regarding claim 23, the prior art teaches the invention as disclosed above in claim 22, including that the goal of the composition is to retard growth of spoilage and pathogenic microorganisms (Toledo, column 3, line 46) such as molds, yeasts, and bacteria (Toledo, column 3, lines 35-36) and that the marinade comprises additional ingredients such as a salt and spice mix (Toledo, column 8, line 55), but does not teach the dissolved oxygen sequestration comprises at least one selected form the group consisting of Jamaican cherry concentrate, acerola concentrate, acerola powder, kakadu plum powder, and camu camu powder.
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that antioxidants can be used for such function ([0003]).  Oxidation provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including acerola concentrate as a dissolved oxygen sequestrant comprising Vitamin C as taught by Jourdain.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria and the fruit juice and vinegar based composition is part of a marinade comprising a salt and spice mix, a skilled practitioner would be motivated to consult additional references such as Jourdain in order to determine a suitable marinade ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of acerola concentrate as an ingredient in the marinade renders the claim obvious.
Regarding claim 25, the prior art teaches the invention as disclosed above in claim 24, including the incorporation of lemon and vinegar in a ratio of about 1:1 to 6:1 (Toledo, column 2, lines 37-38), which includes values of lemon juice component and vinegar component that overlap the claimed percentage ranges, rendering them obvious, but does not teach the total content of acerola concentrate in the composition is 11.83-23.6 wt.%. 
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that antioxidants can be used for such function ([0003]).  Oxidation provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including acerola concentrate as a dissolved oxygen sequestrant comprising Vitamin C as taught by Jourdain.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria and the fruit juice and vinegar based composition is part of a marinade comprising a salt and spice mix, a skilled practitioner would be motivated to consult additional references such as Jourdain in order to determine a suitable marinade ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of acerola concentrate as an ingredient in the marinade renders the claim obvious.  Also, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight (column 8, lines 54-55), Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients such as the salt and spice mix in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed ranges renders the claim obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 22 above, and further in view of Echo (Echo Echo, “Finger-Licking Chicken Marinade”, 2017, Food.com, https://web.archive.org/web/20170917020211/http://www.food.com:80/recipe/finger-licking-chicken-marinade-88939).
Regarding claim 26, the prior art teaches the invention as disclosed above in claim 22, including the lipid-based food product is a marinade.  It does not teach that the lipid-containing food product is mayonnaise.
However, Echo teaches that marinade ingredients include mayonnaise (page 1, paragraphs 1-2).
It would have been obvious for a person of ordinary skill to have modified the system of Toledo by including mayonnaise in the lipid-containing food product as taught by Echo.  Since Toledo teaches that the lipid-containing food product is a marinade, a skilled practitioner would be motivated to consult an additional reference such as Echo in order to determine suitable ingredients for a marinade, thereby rendering the claim obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 22 above, and further evidenced by Backyard Boss (“Salad dressing as a marinade”, 2012, Backyard Boss, https://www.backyardboss.net/forum/t/salad-dressing-as-a-marinade.1401/).
Regarding claim 27, the prior art teaches the invention as disclosed above in claim 22, including that the lipid-containing food product is a marinade.  Since salad dressing is also used as a marinade as evidenced by Backyard Boss (pages 1-3), there is no compositional difference between a marinade and a salad dressing.  Therefore, the marinade of Toledo also qualifies a salad dressing, rendering the claim obvious. 

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-6, 8, 9, 11, 13, 20, and 21 over Toledo, Brewer, Heck, and Hach as evidenced by Ronzio, Icona, and Temple; claims 7, 16, and 18 over Toledo, Brewer, Heck, Hach, and Jourdain as evidenced by Ronzio, Icona, and Temple; claim 12 over Toledo, Brewer, Heck, and Hach as evidenced by Ronzio, Icona, Temple, and Merriam-Webster; claims 14, 15, 17, and 19 over Toledo, Brewer, Heck, and Hach as evidenced by Ronzio and Icona: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the present claims are patentable for the same reasons stated in the Amendment filed July 12, 2021 and that the remarks made therein are incorporated herein.  Applicant argued that a person of ordinary skill in the art would understand that Toledo teaches and requires a higher pH range and that while the Examiner may be correct to conclude that a person of ordinary skill would have understood that pH can be varied by the content lemon juice component, it has no bearing on whether the person of ordinary skill would have considered reducing the pH required by Toledo to a lower value for its application to meat (Applicant’s Remarks, page 10, paragraphs 4-8).
However, the present claims are unpatentable for the same reasons stated in the response to the Amendment filed July 12, 2021.  Furthermore, Examiner points out that Toledo discloses a pH of 5.6-5.8 in order for the composition to remain stable at room temperature (column 7, lines 55-57).  If stability at room temperature is not desired, then a skilled practitioner would conclude that the composition could have a pH outside of this disclosed range since the “omission of an element and its function is obvious if the function of the element is not desired”. MPEP 2144.04(II)A.  Also, the present claims do not require applying the composition to meat and therefore, Applicant’s statement regarding the application of Toledo’s composition to meat is narrower in scope than the instant claims.
Applicant disagreed with Examiner’s assertion that brewer effectively teaches the claimed amount of vitamin C and then argued that the technology of the natural sequestrant composition described and claimed by the present invention involves a synergistic effect of Vitamin C with citric acid/citrate salts from the lemon juice concentrate which would not have been obvious over the asserted combination of several references.  Applicant stated that the Examiner failed to consider the teachings of the applied prior art as a whole and did not properly consider the evidence of secondary considerations, explained herein and in the previously-filed response, which further support the patentability of the present claims (Applicant’s Remarks, page 11, paragraphs 1-4).
However, Examiner responded to each point Applicant made in previously-filed responses and so it is unclear as to which secondary considerations Applicant asserts were not properly considered.  If Applicant is referring strictly to the Brewer reference, Examiner stated in the previous response that Brewer teaches the well-known Vitamin C as a dissolved oxygen sequestrant when it comprises at least 0.1% of the composition to which it is added.  Brewer’s teaching of a minimum effective amount of 0.1% does not include an upper limit and therefore, the range disclosed by Brewer includes amounts of Vitamin C up to 100% of a composition, which overlap the claimed content range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  In response to Applicant’s assertion that the claimed natural sequestrant involves a synergistic effect of vitamin C with citric acid/citrate salts from the lemon juice concentrate which would not have been obvious over the asserted combination of several references, Brewer teaches that vitamin C and citric acid can exert synergistic effects (page 241, column 1, paragraph 2); therefore, the asserted non-obviousness of synergism of vitamin C and citric acid is not supported.  Since the prior art has been shown to teach all features of the claims as described herein and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791